Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021, has been entered.  

2.	The amendment filed November 10, 2021, is acknowledged and has been entered.  Claim 1 has been amended.  Claim 48 has been newly added.  Claims 16-17, 31, 42-43 and 45-47 have been canceled. 


	

3.  	Claims 1, 7-10, 12-15, 41, 44 and 48 are pending and are under examination.
 


Grounds of Rejection Maintained
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



5.  	The rejections of Claims 1, 7-10, 12-13, 41, 44 and 48 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 15/225,423, 15/329,672, 15/673,539, 16/020,558, 16/034,134 or 16/040,927 are maintained.  It is noted that due to the amount of conflicting applications, the remaining conflicting applications have been grouped together for brevity.  However, each conflicting application is part of a separate rejection.  Applicant is also requested to inform the office if there are other conflicting applications or if such applications are filed in the future.
These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.  If any of the copending applications issue as patents then the rejection is no longer provisional.

6.  	The rejections of Claims 1, 7-10, 12-13, 41, 44 and 48 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patents 9,150,664, 9,260,522, 9,340,621, 9,598,500, 9,765,157, 10,047,159 or 10,059,766, are maintained.  It is noted that due to the amount of conflicting patents they have been grouped together for brevity.  However, each conflicting patent is part of a separate rejection.  Applicant is also requested to inform the office if there are other conflicting patents or if conflicting patents are issued in the future.


7.  	The rejections of Claims 1, 7-10, 12-13, 41, 44 and 48 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 15/225,282, 15/422,647, 16/373,083, 16/570,129, 16/586,318, 16/676,170, and 17/011,849, are maintained.  It is noted that due to the amount of conflicting applications, the conflicting applications have been grouped together for brevity.  However, each conflicting application is part of a separate rejection.  Applicant is also requested to inform the office if there are other conflicting applications or if such applications are filed in the future.
These are provisional obviousness-type double patenting rejections because the conflicting claims 


8.  	The rejections of Claims 1, 7-10, 12-13, 41, 44 and 48 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of US Patents 10,294,300, 10,301,391, 10,519,241, 10,766,969, 10,683,351, 10,781,264, 10,752,694, 10,851,179, 10,981,998, 11,028,171, 11,053,318 and 11,155,629 are maintained.  It is noted that due to the amount of conflicting patents they have been grouped together for brevity.  However, each conflicting patent is part of a separate rejection.  Applicant is also requested to inform the office if there are other conflicting patents or if conflicting patents are issued in the future.
 
Response to Arguments

9.	In the response, Applicant submits that there are applications that have later filing dates than the instant application, so those rejections can be withdrawn and that Applicant is willing to file terminal disclaimers over any applications with the same filing date, or which already have or will issue before the instant application.  Applicant is also willing to file terminal disclaimers over the issued patents.  
In response, as the claims are not currently in condition for allowance due to other double patenting rejections that cannot be withdrawn, so the provisional rejections are being maintained.  When the only remaining rejections are provisional rejections over applications with later filing dates, those rejections can be withdrawn.
It is suggested that Applicant file terminal disclaimers as needed to obviate the double patenting rejections. Applicant is also requested to file any terminal disclaimers as needed for any applications that are in conflict which are pending/filed/amended in the interim with the same effective filing date. 





Conclusion
10.	No claim is allowed.  Claims 14-15 are objected to for depending on rejected base claims.

11.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule, but can normally be contacted Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						

571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
December 2, 2021